Citation Nr: 1548242	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-17 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Paul Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had reserve service in the Navy from February 1987 to February 1995, which included periods of active duty for training (ACDUTRA) in July 1987, September 1989, and June 1990, and inactive duty for training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for asbestosis.  The Veteran appealed the denial of the claim in this decision and a subsequent denial of entitlement to a TDIU, and the matters are now before the Board.  

The Veteran testified via videoconference from the RO in Winston-Salem in September 2015 before the undersigned Veterans Law Judge.  A transcript of his testimony has been associated with the claims file.  


FINDINGS OF FACT

1.  After affording the Veteran the benefit of the doubt, he was exposed to asbestos during episodes of ACDUTRA; however, his asbestosis is not etiologically related to his time in military service.

2.  Entitlement to a TDIU may not be granted as a matter of law because the Veteran does not have any service-connected disability or disabilites.



CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

2.  The criteria for entitlement to a TDIU have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Asbestosis

The Veteran is seeking service connection for an asbestosis disorder, which he contends is due to asbestos exposure sustained during periods of active duty for training.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2014); 38 C.F.R. § 3.6 (2015).  

The Veteran contends that his current asbestosis disorder is due to several instances of exposure to asbestos while onboard naval ships during periods of ACDUTRA.  The Veteran's service personnel records, including annual statements of service history and history of assignments, show that he had reserve service in the Navy from February 1987 to February 1995 with periods of ACDUTRA from July 19, 1987 to July 31, 1987, from September 19, 1989 to September 29, 1989, and from June 17, 1990 to June 29, 1990.  Thus, he is entitled to compensation for his asbestosis disorder if all of the requirements of service connection are met. 

Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  VA has, however, issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993). 

M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to the current version contained in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C) of M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure in service.  VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).  In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that numerous treatment records, including a September 2011 VA examination, show that the Veteran was diagnosed with asbestosis and chronic obstructive pulmonary disease (COPD).  Thus, his current diagnosis of asbestosis is not in question.

Next, the Board considers whether the Veteran sustained a disease or injury in service, and whether there is a nexus between the disease or injury in service and the current respiratory symptoms.  

The Veteran's service treatment records are silent as to complaints or treatment for asbestosis during his reserve service.  Specifically, reports of medical examination and reports of medical history from January 1987, July 1987, March 1988, December 1988, March 1989, and September 1989 do not note a diagnosis or history of asbestosis.  However, in a January 1987 report of medical history he noted a history of shortness of breath.  Likewise, the Veteran complained of shortness of breath and pain or pressure in chest in a March 1988 report of medical history.  Furthermore, in the annual report of medical history from the same date, the Veteran was noted as having chest pain on exertion.  

In his October 2011 notice of disagreement, the Veteran also indicated that his service treatment records do not show asbestosis-related respiratory problems because these problems did not show up for years after his reserve service.  In fact, the evidence of record, including the Veteran's lay statements, private treatment records, and a September 2011 VA examination, shows that the Veteran's asbestosis disorder onset in the late 1990s or in 2000.  However, in his October 2011 notice of disagreement, as well as during the September 2015 Board hearing, the Veteran stated that he was exposed to asbestos during ACDUTRA episodes when he was stationed on Navy ships.  

Specifically, he testified during the September 2015 Board hearing that he was exposed to dust that looked like asbestos in July 1987 onboard the U.S.S. Frank Cable.  Moreover, he stated that while stationed on the U.S.S. Sierra in 1989 he worked in the engine room, the injector shop, and maintenance shop of that ship.  He indicated that he cut and handled piping as well as insulation for piping, and that he knew that he was handling asbestos in the insulation because he was educated on how to recognize asbestos later in his working career as an electrician.  He also alleged that he slept underneath and hugged pipes, which left asbestos-looking residue on his hands, during a hurricane while stationed on the U.S.S. Sierra.  Additionally, he testified that he did not wear any protection to shield his breathing during these exposures on the U.S.S. Sierra and U.S.S. Frank Cable, but he did utilize such protection in his subsequent civilian work.  

The Veteran's service personnel records show that he was stationed on the U.S.S. Sierra in September 1989 for approximately two weeks of ACDUTRA, and on the U.S.S. Frank Cable in June 1990 for approximately two weeks of ACDUTRA.  Thus, although the Veteran testified that he was stationed on the U.S.S. Frank Cable in 1987, the Board concludes that his lay statements regarding his exposure to asbestos-like substances in service are credible as they are consistent with the facts and circumstances of his ACDUTRA service and his overall record.  Moreover, the Veteran's statements regarding being exposed to asbestos-looking dust and particles are credible and the Veteran is competent to report such occurrances.  Thus, after resolving all doubt in the Veteran's favor, the Board concludes that hewas exposed to asbestos during these periods of ACDUTRA.  

In regards to the nexus requirement of service connection, the record includes the Veteran's lay statements and two conflicting medical opinions regarding the etiology of the Veteran's current asbestosis disorder.  While the claims file includes numerous VA and private treatment records since May 2001 showing a diagnosis of and treatment for asbestosis, these records do not discuss the etiology or the cause of his current asbestosis.  The Board notes that the Veteran's daughter submitted a statement in January 2011 in which she recounted the Veteran's breathing and pulmonary problems since 1996.  The Board also acknowledges the Veteran's statements throughout the appeal which attribute his current asbestosis to his ACDUTRA episodes onboard the two naval ships.  Additionally, in December 2010, the Veteran submitted a statement showing a long history of employment from 1966 to 1998, which included jobs as a welder, maintenance technician, machine operator, car salesman, paving equipment, and sales agent.  This statement showed that he worked for Duke Energy Corporation from May 1982 to June 1994 as a welder and maintenance technician.  

He was afforded a VA examination in September 2011, during which the examiner reviewed his claims file and pertinent records, performed an in-person examination, and took down his history and self-reported symptoms.  The examiner stated that the Veteran was diagnosed with asbestos-related pulmonary nodules in 2000 by a civilian physician.  He reported that he receives Social Security Administration (SSA) benefits due to his history of heart disease, and that he was also diagnosed with COPD.  He reported being assigned to ships for two-week periods during his active training from 1987 to 1990, and he also indicated that he spent several weekends yearly on ships.  He reported working in the engine rooms of the ships, which were in port at the time.  He told the examiner that during Hurricane Hugo, he had to "hug" asbestos-covered pipes and that the friction of the rolling ship caused asbestos particles to come loose, which caused him to breathe in these particles as he slept for a period of several days.  He also told the examiner that he worked as a maintenance electrician and welder for about 14 years of his working history, and that he retired in 2002 due to heart disease and his pulmonary symptoms.  

Following an in-person examination, the examiner confirmed the diagnoses of asbestosis and COPD, which affected his ability to work by creating problems with lifting and carrying, as well as a lack of stamina.  Following a review of his claims file and the U.S. Department of Labor's statistics on asbestos exposure and occupational risk, the examiner opined that it is less likely as not that the pulmonary nodules, which are consistent with asbestosis, are due to his military service.  The examiner explained that due to the Veteran's status as a reservist, his risk of exposure to asbestos on the ship was of a decreased duration.  The examiner also stated that his service records indicated that he participated in active duty drills as a reservist on ships from 1987 to 1990.  The examiner concluded that his asbestosis is more likely to be due to his long-term exposure in his occupation as a maintenance electrician.  

The claims folder includes another medical opinion discussing the cause of the Veteran's asbestosis.  In an undated letter, a private doctor ("Dr. S.S.") stated that he has treated the Veteran since 2003 for his diagnosed asbestosis.  This doctor stated that according to his records, the Veteran had exposure to asbestos both while working onboard naval ships and also while employed by Duke Energy.  This doctor opined that it is likely that both of these exposures contributed to his asbestosis.  The Board finds this opinion to be of limited probative value because the private physician offered no explanation or underlying rationale, nor any indication of how his conclusions were reached apart from stating that his opinion is based on his records.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Board acknowledges the Veteran's lay statements, as well as this undated letter from a private physician; however, the Board concludes that the September 2011 VA examiner's opinions are of more probative value on the issue of etiology of the Veteran's current asbestosis disorder because of the VA examiner's expertise, training, education, proper support and rationale, and thorough review of the Veteran's records.  Thus, after weighing the competent evidence of record, the Board finds that his asbestosis is not etiologically related to his military service.

Accordingly, as the preponderance of the evidence is against service connection for asbestosis, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.
TDIU

The Veteran also contends that he is prevented from securing and maintaining substantially gainful employment due to his asbestosis, and thus, he is entitled to a TDIU.  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability must be rated as 60 percent or more disabling, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more disabling, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran does not have any disabilities for which service connection has been established.  As entitlement to a TDIU may only be granted for unemployability due to a service-connected disability or disabilities, the predicate requirement for TDIU eligibility has not been met.  Thus, entitlement to TDIU must be denied as a matter of law.

Accordingly, entitlement to a TDIU is denied.  As the law, and not the facts, determines the outcome of this claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in December 2010 and December 2013, prior to the initial adjudication of the claims on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, as well as records of private and VA treatment.  The duty to assist was further satisfied by a VA examination in September 2011, during which an examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to a TDIU is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


